Supreme Court

                                                   No. 2013-155-C.A.
                                                   (P2/07-8A)

      State                      :

        v.                       :

Jose L. Barrientos.              :




NOTICE: This opinion is subject to formal revision before
publication in the Rhode Island Reporter. Readers are requested to
notify the Opinion Analyst, Supreme Court of Rhode Island, 250
Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
3258 of any typographical or other formal errors in order that
corrections may be made before the opinion is published.
                                                                    Supreme Court

                                                                    No. 2013-155-C.A.
                                                                    (P2/07-8A)

                     State                       :

                       v.                        :

              Jose L. Barrientos.                :

              Present: Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

                                         OPINION

       Chief Justice Suttell, for the Court. The defendant, Jose L. Barrientos, appeals from a

Superior Court judgment of conviction declaring him to be in violation of the terms of his

probation and sentencing him to five years of his previously suspended sentence. On appeal, the

defendant argues that the hearing justice acted arbitrarily and capriciously in finding that the

defendant violated the terms of his probation.       This case came before the Supreme Court

pursuant to an order directing the parties to appear and show cause why the issues raised in this

appeal should not be summarily decided. After considering the parties’ written and oral

submissions and reviewing the record, we conclude that cause has not been shown and that this

case may be decided without further briefing or argument. For the reasons set forth in this

opinion, we affirm the judgment of the Superior Court.

                                                I

                                 Facts and Procedural History

       On January 4, 2007, defendant entered a plea of nolo contendere to a single count of

possession of a controlled substance, for which he was sentenced to five years probation. On

January 26, 2011, detectives of the Providence police department arrested defendant and charged

him with possession of heroin. The state subsequently filed a violation notice pursuant to Rule

                                               -1-
32(f) of the Superior Court Rules of Criminal Procedure against defendant detailing the

circumstances of the arrest and basis for the probation violation.

       A probation-violation hearing was conducted on June 13 and 15, 2011, before the

Superior Court. Detective John J. Black of the Providence police department testified to the

events of January 26, 2011. According to Det. Black, Providence police officers working in the

narcotics division received information from police in the City of Newport that defendant

traveled to Providence several times per week for the purpose of purchasing heroin for later

resale in the City of Newport. Detective Black testified that part of the information delivered to

the Providence police department included a description of defendant’s mode of transportation: a

Rhode Island Public Transit Authority (RIPTA) bus. He stated that, based on this information,

detectives from the Providence police department surveilled the Kennedy Plaza bus station.

Detective Black went on to state that he was aware of defendant’s physical appearance because

he had arrested defendant previously. He described how the detectives observed defendant

arriving at Kennedy Plaza and changing buses; Det. Black followed defendant onto the bus and

the detectives continued to monitor defendant as he traveled.

       Detective Black testified that defendant traveled to an address within the city, meeting

two other males there and leaving with them in a Jeep Cherokee. Detective Black stated that,

after observing defendant’s vehicle for some time, officers watched as the vehicle parked on

Elmwood Avenue. Detective Black stated that he then observed defendant exit the vehicle, step

onto the sidewalk, put his little finger into a clear plastic bag containing a white substance, and

touch his little finger to his tongue. Detective Black testified at the violation hearing that this

action, known colloquially as “lacing,” is a known street-level drug test used to assay controlled

substances. Detective Black stated that he and other police officers approached defendant,


                                               -2-
identified themselves as police officers, and witnessed defendant drop the transparent bag to the

ground.    Detective Black testified that he and another member of the Providence police

department arrested defendant and secured the transparent bag. The bag and its contents were

entered as a full exhibit.

        Detective Black testified that, after securing defendant and having him transported to the

central police station, he took custody of the plastic bag, returned with it to the central station,

and tested it with a “Marquis Reagent” 1 field test.        Detective Black described the test’s

operation: the test contains a substance that, when combined with heroin or other opiate

derivatives, turns purple. Detective Black testified that, when he administered the test to a small

sample of the substance in the bag, it turned purple, indicating the presence of heroin. The

defendant objected to the lack of a full toxicology report on the substance, and questioned the

validity of the field test.

        Detective Black stated that he had noticed that a nearby liquor store had video

surveillance cameras facing the street, and he requested that the store’s owner or manager allow

him to view any footage of the arrest. The footage, which was made a full exhibit, revealed that

the store’s cameras had recorded part of the arrest.

        The hearing justice found Det. Black to be a credible witness. The hearing justice also

found that the recorded footage from the liquor store coincided with and corroborated Det.

Black’s testimony. The hearing justice found that, based on Det. Black’s testimony and the

corroborating video footage, defendant had violated the conditions of his probation by failing to

keep the peace and maintain good behavior.
1
 The “Marquis Reagent” is created by adding 100 mL of concentrated sulfuric acid to 5 mL of a
mixture of 40 percent formaldehyde and 60 percent water. See National Institute of Justice,
Color Test Reagents/Kits for Preliminary Identification of Drugs of Abuse, Appendix A, A.5 at
12 (2000).

                                                -3-
                                                 II

                                       Standard of Review

       “At a probation-violation hearing, ‘[t]he sole issue for a hearing justice * * * is whether

or not the defendant has breached a condition of his or her probation by failing to keep the peace

or remain on good behavior.’” State v. Ford, 56 A.3d 463, 468 (R.I. 2012) (quoting State v.

English, 21 A.3d 403, 406 (R.I. 2011)). “Probation-violation hearings are ‘not part of the

criminal prosecution[.]’” Id. (quoting State v. Kennedy, 702 A.2d 28, 31 (R.I. 1997)). “[A]s a

result, the ‘burden of proof at a probation-violation hearing is much lower than the standard of

beyond a reasonable doubt’ used in criminal trials.” Id. (quoting English, 21 A.3d at 406-07).

“Furthermore, a probation-revocation hearing ‘does not call for the full panoply of rights due a

defendant in * * * a criminal proceeding.’” Id. (quoting Kennedy, 702 A.2d at 31). “Rather, ‘the

state need only show that reasonably satisfactory evidence supports a finding that the defendant

has violated his or her probation.’” Id. at 468-69 (quoting English, 21 A.3d at 407).

       “To determine whether the defendant has committed a violation, the hearing justice

weighs the evidence and assesses the credibility of the witnesses.” Ford, 56 A.3d at 469 (quoting

English, 21 A.3d at 407). “In reviewing the hearing justice’s determination, ‘[t]his Court gives

the trial justice’s assessment of the credibility of witnesses great deference.’” Id. (quoting

English, 21 A.3d at 407).       “[T]his Court will not ‘second-guess’ supportable credibility

assessments of a hearing justice in a probation-revocation hearing[.]” Id. (quoting State v.

Jackson, 966 A.2d 1225, 1229 (R.I. 2009)). “[I]nstead ‘[our] review of a hearing justice’s

decision in a probation-violation proceeding is limited to considering whether the hearing justice

acted arbitrarily or capriciously in finding a violation.’” Id. (quoting English, 21 A.3d at 407).




                                                -4-
                                                III

                                           Discussion

        On appeal, defendant argues that the hearing justice erred because the evidence before

him was insufficient to support his findings. The defendant bases his assertions upon the state’s

failure to provide testimony from a toxicologist as to the identity of the substance contained in

the clear plastic bag. The lack of such evidence, defendant maintains, fatally undermines the

state’s case.

        We have frequently expressed the principle that the evidentiary threshold confronting the

state at a violation hearing is far lower than that which the state must cross in a criminal

proceeding. The required quantum of proof need only reasonably satisfy a hearing justice that an

alleged violator has failed to keep the peace or be of good behavior. Our review of the record in

this case convinces us that the hearing justice was well warranted in concluding that defendant

violated the terms and conditions of his probation.

        The state presented eyewitness testimony from Det. Black, whom the hearing justice

found to be credible. He observed defendant exit a vehicle, stick his finger in a clear plastic bag

containing a white substance, and “lace” it on his tongue—an act consistent with street-level

drug dealing. The defendant then dropped the bag and its contents as police approached.

        Detective Black also testified that he was trained to perform the Marquis Reagent field

test at a Drug Enforcement Agency school in Massachusetts. Notwithstanding the fact that he

has conducted “hundreds of field tests,” he said that he had never seen or heard of a situation

where such a field test produced a false positive result. Although he was somewhat unclear

whether the Marquis Reagent field test tests specifically for heroin or more generally for opium




                                               -5-
derivatives, he was absolutely certain that the white substance in the bag that defendant dropped

tested positive.

        According appropriate deference to the hearing justice’s credibility determinations, we

are satisfied that he had ample evidence before him upon which to rest his finding of probation

violation. Even if we accept, arguendo, the defendant’s contention that the field test did not

identify the contents of the bag as heroin, but only some opiate derivative, the hearing justice

was presented with evidence sufficient to make a rational finding that the defendant violated the

terms and conditions of his probation. We hold, therefore, that the hearing justice acted neither

arbitrarily nor capriciously in finding that the defendant violated the terms and conditions of his

probation.

                                                IV

                                           Conclusion

       For the reasons stated herein, we affirm the judgment of the Superior Court. The record

shall be remanded to the Superior Court.




                                               -6-
                            RHODE ISLAND SUPREME COURT CLERK’S OFFICE

                                 Clerk’s Office Order/Opinion Cover Sheet




TITLE OF CASE:        State v. Jose L. Barrientos.

CASE NO:              No. 2013-155-C.A.
                      (P2/07-8A)

COURT:                Supreme Court

DATE OPINION FILED: April 17, 2014

JUSTICES:             Suttell, C.J., Goldberg, Flaherty, Robinson, and Indeglia, JJ.

WRITTEN BY:           Chief Justice Paul A. Suttell

SOURCE OF APPEAL:     Providence County Superior Court

JUDGE FROM LOWER COURT:

                      Associate Justice Brian P. Stern

ATTORNEYS ON APPEAL:

                      For State: Virginia M. McGinn
                                 Department of Attorney General

                      For Defendant: Susan B. Iannitelli, Esq.